Citation Nr: 0029597	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-20 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for defective hearing 
of the right ear.

2.  Entitlement to a compensable rating for defective hearing 
of the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1999 rating 
decision by the Columbia, South Carolina RO that denied 
service connection for defective hearing of the right ear and 
granted service connection for defective hearing of the left 
ear, evaluated as 0 percent disabling.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for defective hearing of the right ear.  
He maintains that his hearing loss is due to noise exposure-
specifically, firing guns and turrets on a ship-during 
service.

The veteran's notice of separation and certificate of 
honorable discharge note that he served in the Navy on the 
U.S.S. Braine; his primary duty was machinist's mate, first 
class.  He was awarded: Asiatic-Pacific Area Medal with five 
stars; Philippine Liberation Medal with two stars; American 
Area Medal; Good Conduct Medal; and Victory Medal.

The Board further notes that a June 1999 VA audiometric 
examination notes the veteran's statement that he was exposed 
to noise from 5-inch guns while serving on a destroyer during 
World War II.  Diagnoses included moderate sloping to 
profound sensorineural hearing loss of the right ear.  The VA 
examiner, however, did not venture any opinions for the 
record as to whether the hearing loss in the right ear was 
caused by the noise exposure during service.



In addressing a factual scenario wherein service connection 
for a hearing disorder was sought, in part, upon alleged 
combat-related events, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has held that the 
provisions of 38 U.S.C.A. § 1154(b) are for application and 
the VA duty to assist the veteran in the proper development 
of his claim includes obtaining a medical opinion as to 
whether his current hearing disability was causally related 
to the combat-related events.  Swanson v. Brown, 4 Vet. App. 
148 (1993).  

The veteran also contends that he is entitled to a 
compensable rating for defective hearing of the left ear.  
The Board notes that the veteran's claim for a compensable 
rating for defective hearing of the left ear is inextricably 
intertwined with his claim for service connection for 
defective hearing of the right ear, and that consideration of 
the left ear issue will be deferred until the requested 
development for the right ear issue has been completed.  The 
Board further notes that in Fenderson v. West, 12 Vet. App. 
119 (1999), the Court recognized a distinction between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (as in this case) and 
a claim for an increased rating for a service-connected 
disability.  The Court found two important reasons for this 
distinction-consideration of "staged" ratings and the 
adequacy of the statement of the case.  On Remand, the RO 
will have an opportunity to specifically consider whether 
staged ratings would be appropriate.

Therefore, the case is REMANDED for the following actions: 

1  The RO should arrange for a VA 
audiological examination, to include 
assessments of hearing loss of the right 
ear, if found to be present.  The 
examiner should thoroughly review the 
claims folder prior to examination, 
conduct a comparative review of all 

audiograms of record, and express an 
opinion for the record as to whether it 
is at least as likely as not that any 
currently diagnosed hearing loss of the 
right ear is related to acoustic trauma 
in service.  The bases for all opinions 
should be fully reported for the record.  
The claims folder and a copy of this 
Remand must be made available to the 
examiner for review prior to the 
examination.

2.  Thereafter, the RO should 
readjudicate the veteran's claims with 
regard to all pertinent diagnostic codes 
and regulations.  With regard to the 
veteran's claim involving his service-
connected defective hearing of the left 
ear, the RO should consider the 
principles set forth by the Court in 
Fenderson regarding initial ratings for 
service-connected disabilities.  If any 
decision remains adverse to the veteran, 
the RO should provide the veteran and his 
representative with a supplemental 
statement of the case and the applicable 
time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 5 -


